Citation Nr: 0904702	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-37 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for panic disorder with 
agoraphobia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In the June 2004 rating decision, the RO also denied service 
connection for diabetes mellitus (Type II).  The Veteran 
entered a notice of disagreement with respect to that issue; 
however, in the November 2005 substantive appeal, he limited 
the appeal to the issue of service connection for panic 
disorder with agoraphobia.  The Board will limit its 
consideration accordingly.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in November 2006.  A transcript of that 
proceeding is of record.  In March 2007, the veteran, through 
his representative, withdrew his request for a Board hearing.  
See 38 C.F.R. § 20.702(e) (2008).


REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008). 

In this case, the veteran contends that service connection is 
warranted for panic disorder with agoraphobia because it is 
related to service.  In various written statements and at the 
November 2006 hearing, the Veteran testified that he 
experienced a panic attack soon after his enlistment into 
service, and that he has continued to experience anxiety 
since that time.  

Service treatment records reflect that "nervous trouble" 
was noted at service entrance examination.  A report of 
medical examination prepared at the time of entrance onto 
active duty in August 1963 reflects a history of "nervous 
trouble" in the accompanying report of medical history, and 
that, upon clinical examination, no psychiatric abnormalities 
were found.  Because the history or complaint of "nervous 
trouble" was noted at service entrance, the presumption of 
sound condition at service entrance did not attach.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  
See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996) (where a 
service entrance examination report noted a history of 
disability, but examination revealed noted no current 
symptoms, the Court found no error in the Board's 
determination that presumption of soundness did not attach 
because a disorder preexisted service).  Consequently, the 
issue to be addressed is whether the Veteran's preexisting 
psychiatric symptoms were aggravated by active duty service. 

In this case, service treatment records show that in December 
1964 the Veteran requested a referral to psychiatry.  The 
remaining records do not indicate that he received 
psychiatric treatment.  An August 1966 report of medical 
examination, prepared at the time of service separation, 
again noted no psychiatric abnormalities; however, in the 
contemporaneous report of medical history and current 
symptoms, the Veteran again reported a history or complaints 
of "nervous trouble of any sort."  He also reported having 
a "nervous breakdown" in service in service in 1963, for 
which he had been treated at a private hospital.

The earliest post-service medical evidence of psychiatric 
disability are private treatment records dated in 1969.  
These records show complaints of anxiety and that the Veteran 
was prescribed medication by his family physician.  More 
recently, VA treatment records dated from 1993 to 2005 
reflect complaints of psychiatric symptoms, diagnosed as 
panic disorder with agoraphobia.

At the November 2006 hearing, the Veteran testified that the 
"nervous breakdown" occurred after he "blacked out" at 
work and that he was treated by an ear, nose, and throat 
specialist who diagnosed a sinus infection.  Likewise, the 
Veteran's brother and friend wrote in October 2006 statements 
that the Veteran exhibited no psychiatric abnormalities prior 
to his entrance onto active duty.

In light of the competent medical evidence establishing the 
presence of in-service psychiatric complaints, the Board 
finds that the Veteran should be afforded a VA examination to 
determine whether the pre-existing psychiatric disorder was 
aggravated by service.  Notwithstanding the representative's 
erroneous assertion in the January 2009 brief that a November 
2005 VA mental health clinic note was a VA examination 
report, and the inaccurate characterization of the November 
2005 note as reflecting that the VA examiner "affirmed that 
it is plausible that the Veteran's condition was likely 
aggravated in service," this is a mischaracterization of the 
evidence, as there is no such opinion of aggravation 
associated with a November 2005 VA mental health clinic note.  
Moreover, the history recorded at the time of the November 
2005 VA mental health clinic note of onset of symptoms in 
service is an inaccurate history.  The Veteran has not been 
afforded a VA examination or medical opinion on the question 
of aggravation in service.  For these reasons, it is 
important to obtain a medical opinion, based on a thorough 
review of the evidence and based on an accurate history, on 
the question of whether the Veteran's preexisting psychiatric 
symptoms were aggravated by service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2008).   



Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine 
the nature and etiology of any 
currently present psychiatric disorder, 
including panic disorder with 
agoraphobia.  The relevant documents in 
the claims folders should be made 
available to and reviewed by the 
examiner.  Any indicated studies and 
tests should be performed.

After examination of the Veteran, the 
examiner should render current 
diagnoses for the Veteran's psychiatric 
impairment.  The examiner should offer 
an opinion as to the etiology of the 
Veteran's current psychiatric 
disorder(s), including those symptoms 
previously diagnosed as panic disorder 
with agoraphobia.  The examiner should 
offer an opinion as to whether such 
preexisting psychiatric disability is 
at least as likely as not aggravated 
(permanently increased in severity 
beyond a normal progression) by 
service.  Such an opinion should be 
based on an accurate history that 
includes history of psychiatric 
symptoms prior to service, and includes 
the service treatment record evidence 
of history or complaints of "nervous 
trouble" at service entrance 
examination in August 1963, the 
December 1964 service treatment entry 
requesting psychiatric referral, an 
absence of psychiatric findings for the 
remainder of service, and the history 
or complaints of "nervous trouble" 
noted at service separation in August 
1966.  

2.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for panic disorder with 
agoraphobia, addressing the relevant 
question of aggravation in service.  If 
service connection is not granted, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case, and provided an 
appropriate opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

